                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NICOLE KATCHUR,
                                                            CIVIL ACTION
          v.
                                                            NO. 18-3421
 THOMAS JEFFERSON UNIVERSITY

                              ORDER RE: MOTION TO DISMISS

        AND NOW, this 18th day of January, 2018, having considered Defendant’s Motion to

Dismiss the First Amended Complaint (ECF 9), and the response and reply thereto, it is hereby

ORDERED that:

    1. Defendant’s Motion to Dismiss is DENIED as to the race discrimination claims under

        Title VI (Count I) and Section 1981 (Count III);

    2. Defendant’s Motion to Dismiss is GRANTED, with prejudice, as to Plaintiff’s hostile

        educational environment claims (Counts I, II, and III);

    3. Defendant’s Motion is GRANTED, with prejudice, as to Plaintiff’s sex discrimination

        claims under Title VI (Count I) and Title IX (Count II);

    4. Defendant’s Motion is GRANTED, without prejudice, and with leave to amend, as to

        Plaintiff’s retaliation claims (Counts I, II, and IV); and

    5. Any amendments must be made within fourteen (14) days.


                                                             BY THE COURT:

                                                             /s/ Michael M. Baylson
                                                             MICHAEL M. BAYLSON, U.S.D.J.




O:\CIVIL 18\18-3421 Katchur v Thomas Jefferson Univ\18cv3421 Order re MTD 01182019.docx
